Name: 96/403/EC: Commission Decision of 21 June 1996 amending Decision 93/411/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  America;  agricultural activity;  plant product
 Date Published: 1996-07-04

 Avis juridique important|31996D040396/403/EC: Commission Decision of 21 June 1996 amending Decision 93/411/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina Official Journal L 165 , 04/07/1996 P. 0037 - 0038COMMISSION DECISION of 21 June 1996 amending Decision 93/411/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina (96/403/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 96/14/EC (2), and in particular Article 14 (1) thereof,Having regard to the request made by the Member States,Whereas, under the provisions of Directive 77/93/EEC, plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in non-European countries, other than Mediterranean countries, Australia, New Zealand, Canada and the continental States of the USA, may in principle not be introduced into the Community;Whereas, the growing in Argentina of plants of Fragaria L., intended for planting, other than seeds, from plants supplied by some Member States, in order to prolongate the growing season of the plants, has become an established practice; whereas these plants are afterwards re-exported to the Community in order to have them planted for the production of fruits;Whereas, by Commission Decision 93/411/EEC (3), as last amended by Decision 95/53/EC (4), Member States were authorized to provide, under certain conditions, for derogations from certain general rules of Directive 77/93/EEC for plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina;Whereas Decision 93/411/EEC as amended stipulated that the authorization should expire on 31 December 1996;Whereas there have been no confirmed findings of harmful oganisms on samples drawn from the plants imported pursuant to Decision 93/411/EEC; whereas however, it has become necessary to clarify the requirement in Article 1 (2) (b) of Decision 93/411/EEC that the official phytosanitary certificate required under Article 7 of Directive 77/93/EEC must specify under 'Additional declaration`, the name of the variety and the Member State certification scheme under which the parent plants had been certified; whereas also it appears appropriate to define in a more detailed manner the procedures for the import of the plants, in particular the exchange of information between Member States when the Member State of destination is different from the Member State through which the plants of Fragaria L. are introduced;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Decision 93/411/EEC is hereby amended as follows:1. In Article 1 (2) (a), the text under (i) is replaced by the following:'(i) produced exclusively from parent plants, certified under an approved certification scheme of a Member State and those parent plants shall have been imported from a Member State`.2. In Article 1 (2) (b), the second paragraph is replaced by the following:'The certificate shall state:- the specification of the last treatment(s) applied under point (a) (iii), where applicable, and in general, prior to export,- under "Additional declaration", the indication "This consignment meets the conditions laid down in Decision 96/403/EC", as well as the name of the variety and the Member State certification scheme under which the parent plants had been certified`.3. Article 1 (2) (c) is replaced by the following:'(c) (i) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies, referred to in the said Directive, of the Member States making use of this derogation, and where appropriate, in co-operation with the said bodies of the Member State in which the plants will be planted. Without prejudice to the monitoring referred to in Article 19 (a) (3) second indent, first possibility, the Commission shall determine to which extent the inspections referred to in Article 19 (a) (3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19 (a) (5) (c) of that Directive;(ii) the plants shall be introduced through points of entry designated for the purposes of this derogation by the Member States making use of this derogation;(iii) prior to introduction into the Community, the importer shall notify each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State shall convey the details of the notification to the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry,- the names and addresses of the premises referred to in (iv) where the plants will be planted.At the time of import the importer shall provide confirmation of the details of the aforementioned advance notification.The importer shall be officially informed, prior to the introduction, of the conditions laid down in points (a), (b) and (c) (i), (ii), (iii) and (iv);(iv) the plants shall be planted only at premises, the names and addresses of which have been notified by the person who intends to plant the plants imported pursuant to this Decision, to the said responsible official bodies of the Member State in which the premises are situated; in those cases where the place of planting is situated in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State making use of this derogation, at the moment of receipt of the aforementioned advance notification from the importer, shall inform the said responsible official bodies of the Member State in which the plants will be planted giving the name and addresses of the premises where the plants will be planted;(v) in the growing period following importation, a suitable proportion of the plants shall be inspected by the said responsible official bodies of the Member State in which the plants are planted, at appropriate times, at the premises referred to in (iv).`4. In Article 2 the text is replaced by the following:'Member States shall inform the other Member States and the Commission of any use made of the authorization. They shall provide the Commission and the other Member States, before 1 November of each year, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (c) (i) and (v). Furthermore any other Member State in which the plants are planted shall also provide the Commission and the other Member States, before 1 November of each year, with a detailed technical report of the official examination referred to in Article 1 (2) (c) (v).`Article 2 This Decision is addressed to the Member States.Done at Brussels, 21 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 68, 19. 3. 1996, p. 24.(3) OJ No L 182, 24. 7. 1993, p. 63.(4) OJ No L 53, 9. 3. 1995, p. 35.